UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7044


EUGENE KING,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON, III,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:12-cv-00949-CMC)


Submitted:   November 15, 2013            Decided:   November 20, 2013


Before WILKINSON, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene King, Appellant Pro Se.  Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Eugene King seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition.                                  The order is

not    appealable          unless       a    circuit    justice      or    judge     issues    a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate         of      appealability         will   not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief       on    the    merits,       a   prisoner     satisfies        this    standard    by

demonstrating            that     reasonable         jurists   would        find     that    the

district          court’s      assessment       of   the   constitutional           claims    is

debatable         or     wrong.      Slack      v.     McDaniel,     529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

                  We have independently reviewed the record and conclude

that King has not made the requisite showing.                               Accordingly, we

deny     a    certificate          of       appealability,     deny        the     motion    for

appointment of counsel, and dismiss the appeal.                                   We dispense

with oral argument because the facts and legal contentions are

                                                 2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3